Exhibit 10.15

 
MOJO ORGANICS, INC.
 
ADVISOR AGREEMENT
 
This AGREEMENT (this “Agreement”) is made and entered into as
of                                                                        , 2014
(the “Effective Date”) by and between MOJO ORGANICS, INC., a Delaware
corporation having an address of 101 Hudson Street, 21st Floor, Jersey City, New
Jersey  07302 (the “Company”), and                    , having an address
of                                     (“Advisor”).  Each of the Company and
Advisor is sometimes referred to herein as a “Party” and collectively, the
“Parties.”
 
1. Advisor’s Duties.  The Company hereby engages the Advisor to advise the
Company on the matters attached hereto as Exhibit A.
 
2. Reasonable Time and Effort Required.  From time to time during the engagement
hereunder, Advisor shall devote such time, interest, and good faith effort to
the performance of this Agreement as may be fair and reasonable in light of the
advice required by the Company and the other work load of Advisor in his
business activities outside of his service to the Company.
 
3. Place of Engagement.   Advisor shall perform the services required at
locations to be mutually determined.  The Advisor acknowledges that the Company
may from time to time require Advisor to travel temporarily to various locations
on the Company’s business within reasonable limits.
 
4. Salary; Expenses.  Advisor shall receive no compensation for his efforts in
the form of cash salary.  Advisor shall not be reimbursed or credited for any
expenses unless such expenses were approved in writing by the Company prior to
incurrence of same.  Any approved expenses are referred to here in as the
“Approved Expenses.”
 
5. Restricted Stock.  As compensation for his efforts and advice during the
engagement hereunder Advisor (or his designee) shall be issued   shares of
restricted common stock (the “Shares”), such Shares to be held in escrow by the
Company until  at which time the Shares shall vest and be released from
escrow.  Such Shares shall be subject to forfeiture .
 
6. Term.  This Agreement shall be effective as of the Effective Date and
continue until terminated by either Party upon 30 days’ prior written notice to
the other Party.
 
7. Independent Contractor.  Advisor is not an employee of the Company.  Advisor
will not be eligible for any employee benefits.  Any taxes imposed on Advisor
due to activities performed hereunder will be the sole responsibility of
Advisor.  Advisor shall have no authority to make representations, warranties or
the like, concerning or on behalf of the Company or bind the Company in any
manner.
 
8. Inventions Assignment and Confidential Information.  The Parties acknowledge
that Advisor may from time to time create intellectual property in his capacity
as an advisor to the Company and as such Advisor agrees that such work product
is created as a “work for hire,” is the property of the Company, and Advisor
hereby assigns all rights in and to such work product to the Company as part of
services to the Company.  The Parties further acknowledge and agree that during
Advisor’s performance of services, Advisor may be exposed to information
relating to the Company that is not generally known by third parties, including
without limitation information regarding the Company’s business, finances,
customers, employees, technology, operations, products, and plans, whether or
not designated by the Company as being proprietary or confidential
(collectively, “Confidential Information”).  The Company shall retain full
ownership of all Confidential Information, and nothing herein shall be construed
as a license, transfer, or assignment of any Confidential Information to
Advisor.  Advisor shall use Confidential Information solely as may be strictly
necessary to further Advisor’s performance of services and for no other purposes
whatsoever.  Advisor shall maintain the confidentiality and proprietary nature
of Confidential Information using a degree of care at least as high as that
degree used by Advisor for information of like sensitivity and kind in his other
business dealings, and in any event, at least as high as that degree used by the
Company for such Confidential Information.  Advisor shall not disclose any
Confidential Information to any third parties without the Company’s prior
consent.  Advisor recognizes that the Company has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  Advisor agrees
that, during the term of this Agreement and thereafter, Advisor owes the Company
and such third parties a duty to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person or
entity except as necessary in carrying out the services for the Company
consistent with the Company’s agreement with such third party.  Upon the
termination of this Agreement, or upon Company’s earlier request, Advisor will
deliver to the Company all of the Company’s property, including but not limited
to all electronically stored information and passwords to access such property,
or Confidential Information that Advisor may have in Advisor’s possession or
control.
 
 
1

--------------------------------------------------------------------------------

 
 
9. Nonsolicitation; Nondisparagement.  As consideration for and to induce the
Company to enter into this Agreement, Advisor hereby covenants and agrees that
for a period commencing on the Effective Date and ending on the second
anniversary of the date of termination of this Agreement (“Restriction Period”),
he will not, alone or as a partner, joint venturer, officer, director, employee,
consultant, agent, independent contractor or stockholder of any company or
business, or in any other capacity:
 
(a) induce any person or entity that is a customer, distributor or supplier of
the Company or advise any person or entity which has a business relationship
with the Company or any of its subsidiaries or affiliates to withdraw, curtail,
qualify or cancel any business with such entity;
 
(b) induce any person who is employed by or a  consultant to the Company or any
of its subsidiaries or affiliates to leave his or her employment or engagement;
 
(c) make any statement, publicly or privately, to any individual or entity,
including, without limitation, clients, customers, employees, financial or
credit institutions or news agencies, in any case, which could reasonably be
expected to disparage, defame, libel or slander the Company or any of its
subsidiaries, affiliates or any of their respective employees, officers or
directors.
 
 
2

--------------------------------------------------------------------------------

 
 
10. Release and Waiver.  In consideration of this Agreement and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
Advisor, on behalf of himself and his affiliates, representatives, agents,
trustees, successors, predecessors, and assigns (collectively the “Advisor
Parties”), hereby acknowledges that except as specifically provided by this
Agreement, the Company has no other obligations of any type or form to any of
the Advisor Parties, including under any other agreement executed prior to the
Effective Date, or to the extent any such obligations exist same are deemed
hereby terminated and waived by the Advisor on his behalf and on behalf of the
other Advisor Parties.  Advisor, on his behalf and behalf of each of the other
Advisor Parties, releases and discharges the Company and its officers, directors
and affiliates and their successors, predecessors and assigns from, any and all
obligations, debts, liabilities, demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money owed,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities of every
kind and nature and description whatsoever, whether or not now known, suspected
or claimed, liquidated or unliquidated, which any of the Advisor Parties ever
had, now has or may thereafter acquire, by reason of any matter, cause, event,
or thing whatsoever occurring or arising at any time on or before the Effective
Date.  As a condition to transfer of any of the Shares issued hereby (other than
as a result of an open market sale of same), at the request of the Company, the
transferee shall execute and deliver to the Company a release and waiver in
substance materially similar to that contained in this Section 9.  The
certificate evidencing the Shares shall bear a restrictive legend referencing
this Agreement and the provisions of this Section 9.
 
11. Indemnity.  Advisor shall indemnify the Company and its officers, managers
and affiliates for any damages or losses incurred by them relating to his role
with the Company or his receipt or ownership of the Shares.
 
12. General Terms.  Neither Party shall transfer or assign any of its rights or
delegate any of its obligations hereunder without the prior written consent of
the other Party.  This Agreement shall be construed in accordance with the laws
of the State of New York applicable to contracts entered into and wholly to be
performed therein, without regard to that body of law pertaining to conflicts of
laws.  Any controversies between the Parties arising hereunder shall be
adjudicated before a court of competent jurisdiction located in New York, New
York.  This Agreement may be amended by the Parties solely by an instrument in
writing signed on behalf of each Party.  Unenforceable provisions hereof, if
any, as applied to particular circumstances shall be reformed to the extent
strictly necessary to render such provisions enforceable when applied to such
particular circumstances.  This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof.  This Agreement
may be executed in any number of counterparts and delivered by facsimile, each
of which shall be an original but all of which together shall constitute one and
the same instrument.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties, personally or by their duly authorized
representatives, have caused this Advisor Agreement to be executed as of the
date first written above.
 
THE COMPANY:
MOJO ORGANICS, INC.

 
By:                                                                                                                                                
Glenn Simpson, Chief Executive Officer
 






ADVISOR:                                                                                
                                                                        


 
 


 
4

--------------------------------------------------------------------------------

 